PEARSON, Judge
(specially concurring).
I concur with the following holdings of the majority: (1) the provisions of § 932.29, Fla.Stat., F.S.A., did not afford the appellee immunity; and (2) the statements of the Broward County State’s Attorney did not confer contractual immunity upon the ap-pellee.
But I would have this court go a step further and declare unequivocally, since we do not know what will transpire at trial, that we leave unanswered the question whether the statements the appellee made to the Broward County Grand Jury were elicited by the Broward County State’s Attorney in violation of the appellee’s right against self-incrimination. If the statements were so elicited, any evidence the state derived from them which it would not otherwise have been able to obtain would be fruit of a poisoned tree and therefore inadmissible against the appellee at trial.